 

Exhibit 10.1

 

STELLAR BIOTECHNOLOGIES, INC.

2017 INCENTIVE COMPENSATION PLAN

 



1. Purpose 1       2. Definitions 1       3. Administration. 6       4. Shares
Subject to Plan. 7       5. Eligibility; Per-Participant Limitations 9       6.
Specific Terms of Awards. 9       7. Certain Provisions Applicable to Awards. 13
      8. Change in Control. 15       9. General Provisions. 18

 



 

 

 

STELLAR BIOTECHNOLOGIES, INC.

2017 INCENTIVE COMPENSATION PLAN

 

1.             Purpose . The purpose of this 2017 INCENTIVE COMPENSATION PLAN
(the “Plan”) is to assist Stellar Biotechnologies, Inc., a British Columbia
corporation, and its Related Entities (as hereinafter defined) in attracting,
motivating, retaining and rewarding high-quality executives and other employees,
officers, directors, consultants and other persons who provide services to the
Company or its Related Entities by enabling such persons to acquire or increase
a proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s shareholders, and providing
such persons with performance incentives to expend their maximum efforts in the
creation of shareholder value. This Plan is an amendment and restatement of the
Company’s Fixed Share Option Plan, as amended and restated effective as of
December 18, 2013 (the “Initial Plan”), the terms and conditions of which are
superseded hereby, except as explicitly set forth herein.

 

2.             Definitions. For purposes of the Plan, the following terms shall
be defined as set forth below, in addition to such terms defined in Section 1
hereof and elsewhere herein.

 

(a)          “Award” means any Option, Restricted Share Award or Restricted
Share Unit Award, granted to a Participant under the Plan.

 

(b)          “Award Agreement” means any written agreement, contract or other
instrument or document evidencing any Award granted pursuant to this Plan.

 

(c)          “Beneficiary” means the person, persons, trust or trusts that have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 9(b) hereof. If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the Participant’s estate.

 

(d)          “Beneficial Owner” and “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 under the Exchange Act and any
successor to such Rule.

 

(e)          “Board” means the Company’s Board of Directors.

 

(f)          “Cause” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the failure by the
Participant to perform, in a reasonable manner, his or her duties as assigned by
the Company or a Related Entity, (ii) any violation or breach by the Participant
of his or her employment, consulting or other similar agreement with the Company
or a Related Entity, if any, (iii) any violation or breach by the Participant of
any non-competition, non-solicitation, non-disclosure and/or other similar
agreement with the Company or a Related Entity, (iv) any act by the Participant
of dishonesty or bad faith with respect to the Company or a Related Entity, (v)
use of alcohol, drugs or other similar substances in a manner that adversely
affects the Participant’s work performance, or (vi) the commission by the
Participant of any act, misdemeanor, or crime reflecting unfavorably upon the
Participant or the Company or any Related Entity. The good faith determination
by the Committee of whether the Participant’s Continuous Service was terminated
by the Company for “Cause” shall be final and binding for all purposes
hereunder.

 

1 

 

 

(g)          “Change in Control” means a Change in Control as defined in Section
8(b) of the Plan.

 

(h)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.

 

(i)          “Committee” means a committee designated by the Board to administer
the Plan; provided, however, that if the Board fails to designate a committee or
if there are no longer any members on the committee so designated by the Board,
or for any other reason determined by the Board, then the Board shall serve as
the Committee. While it is intended that the Committee shall consist of at least
two directors, each of whom shall be (i) a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) under the Exchange Act, unless
administration of the Plan by “non-employee directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) “Independent”, the failure of the Committee to be so comprised shall not
invalidate any Award that otherwise satisfies the terms of the Plan.

 

(j)          “Company” means Stellar Biotechnologies, Inc., a British Columbia
corporation, and any successor thereto.

 

(k)          “Consultant” means any consultant or advisor who provides services
to the Company or any Related Entity, so long as (i) such person renders bona
fide services that are not in connection with the offer and sale of the
Company’s securities in a capital-raising transaction, (ii) such person does not
directly or indirectly promote or maintain a market for the Company’s
securities, and (iii) the identity of such person would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on a registration of those securities on a Form S-8 Registration
Statement under the Securities Act of 1933.

 

(l)          “Continuous Service” means the uninterrupted provision of services
to the Company or any Related Entity in any capacity of Employee, Director,
Consultant or other service provider. Continuous Service shall not be considered
to be interrupted in the case of (i) any leave of absence approved by management
of the Company, (ii) transfers among the Company, any Related Entities, or any
successor entities, in any capacity of Employee, Director, Consultant or other
service provider, or (iii) any change in status as long as the individual
remains in the service of the Company or a Related Entity in any capacity of
Employee, Director, Consultant or other service provider (except as otherwise
provided in the Award Agreement). An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.

 

2 

 

 

(m)          “Covered Employee” means the Person who, as of the end of the
taxable year, either is the principal executive officer of the Company or is
serving as the acting principal executive officer of the Company, and each other
Person whose compensation is required to be disclosed in the Company’s filings
with the Securities and Exchange Commission by reason of that person being among
the three highest compensated officers (other than the chief financial officer)
of the Company as of the end of a taxable year, or such other person as shall be
considered a “covered employee” for purposes of Section 162(m) of the Code.

 

(n)          “Director” means a member of the Board or the board of directors of
any Related Entity.

 

(o)          “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Committee.

 

(p)          “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g) hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.

 

(q)          “Effective Date” means the effective date of the Plan, which was
December 18, 2013.

 

(r)          “Effective Date of Restated Plan” means the effective date of this
Plan, as amended and restated, which was January 27, 2017.

 

(s)          “Eligible Person” means each officer, Director, Employee,
Consultant and other person who provides services to the Company or any Related
Entity. The foregoing notwithstanding, only Employees of the Company, or any
parent corporation or subsidiary corporation of the Company (as those terms are
defined in Sections 424(e) and (f) of the Code, respectively), shall be Eligible
Persons for purposes of receiving any Incentive Stock Options. An Employee on a
leave of absence approved by management of the Company shall be considered as
still in the employ of the Company or a Related Entity for purposes of
eligibility for participation in the Plan.

 

(t)          “Employee” means any person, including an officer or Director, who
is an employee of the Company or any Related Entity, or is a prospective
employee of the Company or any Related Entity (conditioned upon and effective
not earlier than, such person becoming an employee of the Company or any Related
Entity). The payment of a director’s fee by the Company or a Related Entity
shall not be sufficient to constitute “employment” by the Company.

 

(u)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

 

3 

 

 

(v)         “Fair Market Value” means the fair market value of Shares, Awards or
other property on the date as of which the value is being determined, as
determined by the Committee, or under procedures established by the Committee,
subject to the following:

 

(i)          If, on such date, the Shares are listed on a national or regional
securities exchange or market system, the Fair Market Value of a Share shall be
the closing price of a Share (or the mean of the closing bid and asked prices of
a Share if the Share is so quoted instead) as quoted on the Nasdaq Stock Market,
LLC or such other national or regional securities exchange or market system
constituting the primary market for the Share, as reported in The Wall Street
Journal or such other source as the Company deems reliable. If the relevant date
does not fall on a day on which the Share has traded on such securities exchange
or market system, the date on which the Fair Market Value shall be established
shall be the last day on which the Share was so traded prior to the relevant
date, or such other appropriate day as shall be determined by the Committee, in
its discretion.

 

(ii)         If, on such date, the Share are not listed on a national or
regional securities exchange or market system, the Fair Market Value of a Share
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

 

(w)          “Good Reason” shall, with respect to any Participant, have the
meaning specified in the Award Agreement. In the absence of any definition in
the Award Agreement, “Good Reason” shall have the equivalent meaning or the same
meaning as “good reason” or “for good reason” set forth in any employment,
consulting or other agreement for the performance of services between the
Participant and the Company or a Related Entity or, in the absence of any such
agreement or any such definition in such agreement, such term shall mean (i) the
assignment to the Participant of any duties inconsistent in any material respect
with the Participant’s duties or responsibilities as assigned by the Company or
a Related Entity, or any other action by the Company or a Related Entity which
results in a material diminution in such duties or responsibilities, excluding
for this purpose an action which is remedied by the Company or a Related Entity
promptly after receipt of notice thereof given by the Participant; (ii) any
material failure by the Company or a Related Entity to comply with its
obligations to the Participant as agreed upon, other than a failure which is
remedied by the Company or a Related Entity promptly after receipt of notice
thereof given by the Participant; (iii) the Company’s or Related Entity’s
requiring the Participant to be based at any office or location outside of fifty
miles from the location of employment or service as of the date of Award, except
for travel reasonably required in the performance of the Participant’s
responsibilities; or (iv) a material breach by the Company or any Related Entity
of any employment, consulting or other agreement under which the Participant
provides services to the Company or any Related Entity. For purposes of this
Plan, upon termination of a Participant’s Continuous Service, Good Reason shall
not be deemed to exist unless the Participant’s termination of Continuous
Service for Good Reason occurs within 6 months following the initial existence
of one of the conditions specified in clauses (i) through (iv) above, the
Participant provides the Company or the Related Entity for which the Participant
provides services with written notice of the existence of such condition with 90
days after the initial existence of the condition, and the Company fails to
remedy the condition within 30 days after its receipt of notice.

 

4 

 

 

(x)          “Incentive Stock Option” means any Option intended to be designated
as an incentive stock option within the meaning of Section 422 of the Code or
any successor provision thereto.

 

(y)          “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Listing
Market.

 

(z)          “Incumbent Board” means the Incumbent Board as defined in Section
8(b)(ii) hereof.

 

(aa)         “Listing Market” means any national securities exchange on which
any securities of the Company are listed for trading, and if not listed for
trading, by the rules of the Nasdaq Stock Market.

 

(bb)         “Option” means a right granted to a Participant under Section 6(b)
hereof, to purchase Shares or other Awards at a specified price during specified
time periods.

 

(cc)         “Optionee” means a person to whom an Option is granted under this
Plan or any person who succeeds to the rights of such person under this Plan.

 

(dd)          “Parent” means any corporation (other than the Company), whether
now or hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing 50% or more of the combined voting power of all classes of
stock in one of the other corporations in the chain.

 

(ee)         “Participant” means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.

 

(ff)         “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.

 

(gg)         “Related Entity” means any Parent or Subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Committee in which the Company, a Parent or a Subsidiary holds a
substantial ownership interest, directly or indirectly and with respect to which
the Company may offer or sell securities pursuant to the Plan in reliance upon
registration on a Form S-8 Registration Statement under the Securities Act of
1933.

 

(hh)         “Restricted Share” means any Share issued with such risks of
forfeiture and other restrictions as the Committee, in its sole discretion, may
impose (including any restriction on the right to vote such Share and the right
to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

(ii)          “Restricted Share Award” means an Award granted to a Participant
under Section 6(d) hereof.

 

5 

 

 

(jj)          “Restricted Share Unit” means a right to receive Shares, including
Restricted Share, cash measured based upon the value of Shares, or a combination
thereof, at the end of a specified deferral period.

 

(kk)         “Restricted Share Unit Award” means an Award of Restricted Share
Units granted to a Participant under Section 6(e) hereof.

 

(ll)          “Restriction Period” means the period of time specified by the
Committee that Restricted Share Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.

 

(mm)       “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

(nn)        “Shares” means the common shares of the Company, no par value per
share, and such other securities as may be substituted (or resubstituted) for
Shares pursuant to Section 9(c) hereof.

 

(oo)        “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.

 

(pp)        “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, Awards previously
granted, or the right or obligation to make future Awards, by a company (i)
acquired by the Company or any Related Entity, (ii) which becomes a Related
Entity after the date hereof, or (iii) with which the Company or any Related
Entity combines.

 

3.Administration.

 

(a)          Authority of the Committee. The Plan shall be administered by the
Committee, except to the extent (and subject to the limitations imposed by
Section 3(b) hereof) the Board elects to administer the Plan, in which case the
Plan shall be administered by only those members of the Board who are
Independent members of the Board, in which case references herein to the
“Committee” shall be deemed to include references to the Independent members of
the Board. The Committee shall have full and final authority, subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award Agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan. In exercising any discretion granted to the Committee under the Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person or Participant in a manner consistent with the treatment of any other
Eligible Persons or Participants. Decisions of the Committee shall be final,
conclusive and binding on all persons or entities, including the Company, any
Related Entity or any Participant or Beneficiary, or any transferee under
Section 9(b) hereof or any other person claiming rights from or through any of
the foregoing persons or entities.

6 

 

 

(b)          Manner of Exercise of Committee Authority. The Committee, and not
the Board, shall exercise sole and exclusive discretion (i) on any matter
relating to a Participant then subject to Section 16 of the Exchange Act with
respect to the Company to the extent necessary in order that transactions by
such Participant shall be exempt under Rule 16b-3 under the Exchange Act, (ii)
with respect to any Award that is intended to qualify as “performance-based
compensation” under Section 162(m), to the extent necessary in order for such
Award to so qualify; and (iii) with respect to any Award to an Independent
Director. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to members of
the Board, or officers or managers of the Company or any Related Entity, or
committees thereof, the authority, subject to such terms and limitations as the
Committee shall determine, to perform such functions, including administrative
functions as the Committee may determine to the extent that such delegation will
not result in the loss of an exemption under Rule 16b-3(d)(1) for Awards granted
to Participants subject to Section 16 of the Exchange Act in respect of the
Company and will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify. The Committee may
appoint agents to assist it in administering the Plan.

 

(c)          Limitation of Liability. The Committee and the Board, and each
member thereof, shall be entitled to, in good faith, rely or act upon any report
or other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.

 

4.Shares Subject to Plan.

 

(a)          Limitation on Overall Number of Shares Available for Delivery Under
Plan. Subject to adjustment as provided in Section 9(c) hereof, the total number
of Shares reserved and available for delivery under the Plan after the Effective
Date of Restated Plan shall be the sum of (i) 700,000 plus (ii) the number of
Shares remaining available for delivery under the Plan as of the Effective Date
of Restated Plan. Any Shares that are subject to Awards of Options shall be
counted against this limit as one (1) Share for every one (1) Share granted. Any
Shares that are subject to Awards other than Options shall be counted against
this limit as one and one-half (1.5) Shares for every one (1) Share granted. Any
Shares delivered under the Plan may consist, in whole or in part, of authorized
and unissued shares.

 

7 

 

 

(b)          Application of Limitation to Grants of Awards.. No Award may be
granted if the number of Shares to be delivered in connection with such an Award
exceeds the number of Shares remaining available for delivery under the Plan,
minus the number of Shares that would be counted against the limit upon
settlement of then outstanding Awards. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of substitute awards) and make adjustments if the
number of Shares actually delivered differs from the number of Shares previously
counted in connection with an Award.

 

(c)          Availability of Shares Not Delivered under Awards and Adjustments
to Limits.

 

(i)          If, after the Effective Date of Restated Plan, (x) Shares subject
to any Awards granted under the Plan are forfeited, expire or otherwise
terminate without issuance of such Shares, or (y) any Award is settled for cash
or otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, the Shares to which those Awards were subject shall, to
the extent of such forfeiture, expiration, termination, non-issuance or cash
settlement, again be available for delivery with respect to Awards under the
Plan.

 

(ii)         In the event that, after the Effective Date of Restated Plan, any
Option or other Award granted under this Plan, is exercised through the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, or withholding tax liabilities arising from such Option
or other Award are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, then only the
number of Shares issued net of the Shares tendered or withheld shall be counted
for purposes of determining the maximum number of Shares available for grant
under the Plan.

 

(iii)        Substitute Awards shall not reduce the Shares authorized for
delivery under the Plan or authorized for delivery to a Participant in any
period. Additionally, in the event that an entity acquired by the Company or any
Related Entity or with which the Company or any Related Entity combines has
shares available under a pre-existing plan approved by its shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for delivery pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for delivery under the Plan
if and to the extent that the use of such Shares would not require approval of
the Company’s shareholders under the rules of the Listing Market. Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

 

(iv)        Any Share that again becomes available for delivery pursuant to this
Section 4(c) shall be added back as one (1) Share if such Share was subject to
an Option granted under the Plan and as one and one-half (1.5) Shares if such
Share was subject to an Award other than an Option granted under the Plan.

 

8 

 

 

(v)         Notwithstanding anything in this Section 4(c) to the contrary but
subject to adjustment as provided in Section 9(c) hereof, the maximum aggregate
number of Shares that may be delivered under the Plan as a result of the
exercise of the Incentive Stock Options shall be 1,500,000 Shares. In no event
shall any Incentive Stock Options be granted under the Plan after the tenth
anniversary of the date on which the Board adopts the Plan.

 

(vi)        Notwithstanding anything in this Section 4 to the contrary, but
subject to adjustment as provided in Section 9(c) hereof, in any fiscal year of
the Company during any part of which the Plan is in effect, no Participant who
is a Director but is not also an Employee or Consultant may be granted any
Awards that have a “fair value” as of the date of grant, as determined in
accordance with FASB ASC Topic 718 (or any other applicable accounting
guidance), that exceeds $250,000 in the aggregate.

 

5.            Eligibility; Per-Participant Limitations. Awards may be granted
under the Plan only to Eligible Persons. Subject to adjustment as provided in
Section 9(c) of this Plan, in any fiscal year of the Company during any part of
which the Plan is in effect, no Participant may be granted Options with respect
to more than 100,000 Shares.

 

6.Specific Terms of Awards.

 

(a)          General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Section
7(e) hereof), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of the Participant’s
Continuous Service and terms permitting a Participant to make elections relating
to his or her Award. Except as otherwise expressly provided herein, the
Committee shall retain full power and discretion to accelerate, waive or modify,
at any time, any term or condition of an Award that is not mandatory under the
Plan. Except in cases in which the Committee is authorized to require other
forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of British Columbia law,
no consideration other than services may be required for the grant (as opposed
to the exercise) of any Award.

 

(b)          Options. The Committee is authorized to grant Options to any
Eligible Person on the following terms and conditions:

 

(i)          Exercise Price. Other than in connection with Substitute Awards,
the exercise price per Share purchasable under an Option shall be determined by
the Committee, provided that such exercise price shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of the Option. If an
Employee owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) more than 10% of the combined voting power of
all classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and an Incentive Stock Option is granted to such
Employee, the exercise price of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no less than 110% of the
Fair Market Value of a Share on the date such Incentive Stock Option is granted.
Other than pursuant to Section 9(c)(i) and (ii) of this Plan, the Committee
shall not be permitted to (A) lower the exercise price per Share of an Option
after it is granted, (B) cancel an Option when the exercise price per Share
exceeds the Fair Market Value of the underlying Shares in exchange for cash or
another Award (other than in connection with Substitute Awards), (C) cancel an
outstanding Option in exchange for an Option with an exercise price that is less
than the exercise price of the original Options or (D) take any other action
with respect to an Option that may be treated as a repricing pursuant to the
applicable rules of the Listing Market, without approval of the Company’s
shareholders.

 

9 

 

 

(ii)         Time and Method of Exercise. The Committee shall determine the time
or times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on future service requirements), the method by
which notice of exercise is to be given and the form of exercise notice to be
used, the time or times at which Options shall cease to be or become exercisable
following termination of Continuous Service or upon other conditions, the
methods by which the exercise price may be paid or deemed to be paid (including
in the discretion of the Committee a cashless exercise procedure), the form of
such payment, including, without limitation, cash, Shares (including without
limitation the withholding of Shares otherwise deliverable pursuant to the
Award), other Awards or awards granted under other plans of the Company or a
Related Entity, or other property, or any rule or regulation adopted thereunder
or any other applicable law), and the methods by or forms in which Shares will
be delivered or deemed to be delivered to Participants.

 

(iii)        Form of Settlement. The Committee may, in its sole discretion,
provide that the Shares to be issued upon exercise of an Option shall be in the
form of Restricted Share or other similar securities.

 

(iv)        Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code. Anything in the Plan to the contrary notwithstanding,
no term of the Plan relating to Incentive Stock Options shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has first requested, or
consents to, the change that will result in such disqualification. Thus, if and
to the extent required to comply with Section 422 of the Code, Options granted
as Incentive Stock Options shall be subject to the following special terms and
conditions:

 

(A)         the Option shall not be exercisable for more than ten years after
the date such Incentive Stock Option is granted; provided, however, that if a
Participant owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and the Incentive Stock Option is granted to such
Participant, the term of the Incentive Stock Option shall be (to the extent
required by the Code at the time of the grant) for no more than five years from
the date of grant;

 

10 

 

 

(B)         the aggregate Fair Market Value (determined as of the date the
Incentive Stock Option is granted) of the Shares with respect to which Incentive
Stock Options granted under the Plan and all other option plans of the Company
(and any parent corporation or subsidiary corporation of the Company, as those
terms are defined in Sections 424(e) and (f) of the Code, respectively) that
become exercisable for the first time by the Participant during any calendar
year shall not (to the extent required by the Code at the time of the grant)
exceed $100,000; and

 

(C)         if Shares acquired by exercise of an Incentive Stock Option are
disposed of within two years following the date the Incentive Stock Option is
granted or one year following the transfer of such Shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Committee may
reasonably require.

 

(c)          Restricted Share Awards. The Committee is authorized to grant
Restricted Share Awards to any Eligible Person on the following terms and
conditions:

 

(i)          Grant and Restrictions. Restricted Share Awards shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, or as otherwise provided in this Plan
during the Restriction Period. The terms of any Restricted Share Award granted
under the Plan shall be set forth in a written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan. The restrictions may lapse separately or in combination at such times,
under such circumstances (including based on future service requirements), in
such installments or otherwise, as the Committee may determine at the date of
grant or thereafter. Except to the extent restricted under the terms of the Plan
and any Award Agreement relating to a Restricted Share Award, a Participant
granted Restricted Shares shall have all of the rights of a shareholder,
including the right to vote the Restricted Share and the right to receive
dividends thereon (subject to any mandatory reinvestment or other requirement
imposed by the Committee). During the period that the Restricted Share Award is
subject to a risk of forfeiture, subject to Section 9(b) below and except as
otherwise provided in the Award Agreement, the Restricted Shares may not be
sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant or Beneficiary.

 

(ii)         Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Shares that are at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by resolution or other action or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to
Restricted Share Awards shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Shares.

 

11 

 

 

(iii)        Certificates for Shares. Restricted Shares granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Shares are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Shares, that the Company retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Shares.

 

(iv)        Dividends and Splits. As a condition to the grant of a Restricted
Share Award, the Committee may require or permit a Participant to elect that any
cash dividends paid on Restricted Shares be automatically reinvested in
additional Restricted Shares or applied to the purchase of additional Awards
under the Plan, or may require that payment be delayed (with or without interest
at such rate, if any, as the Committee shall determine) and remain subject to
restrictions and a risk of forfeiture to the same extent as the Restricted
Shares with respect to which such cash dividend is payable, in each case in a
manner that does not violate the requirements of Section 409A of the Code.
Unless otherwise determined by the Committee, Shares distributed in connection
with a share split or share dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Shares with respect to which such Shares or other
property have been distributed.

 

(d)          Restricted Share Unit Award. The Committee is authorized to grant
Restricted Share Unit Awards to any Eligible Person on the following terms and
conditions:

 

(i)          Award and Restrictions. Satisfaction of a Restricted Share Unit
Award shall occur upon expiration of the deferral period specified for such
Restricted Share Unit Award by the Committee (or, if permitted by the Committee,
as elected by the Participant in a manner that does not violate the requirements
of Section 409A of the Code). In addition, a Restricted Share Unit Award shall
be subject to such restrictions (which may include a risk of forfeiture) as the
Committee may impose, if any, which restrictions may lapse at the expiration of
the deferral period or at earlier specified times (including based on future
service requirements), separately or in combination, in installments or
otherwise, as the Committee may determine. A Restricted Share Unit Award may be
satisfied by delivery of Shares, cash equal to the Fair Market Value of the
specified number of Shares covered by the Restricted Share Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter. Prior to satisfaction of a Restricted Share Unit Award, a Restricted
Share Unit Award carries no voting or dividend or other rights associated with
Share ownership. Prior to satisfaction of a Restricted Share Unit Award, except
as otherwise provided in an Award Agreement and as permitted under Section 409A
of the Code, a Restricted Share Unit Award may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant or
any Beneficiary.

 

(ii)         Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Share Unit Award), the
Participant’s Restricted Share Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that the Committee may provide, by resolution or other
action or in any Award Agreement, or may determine in any individual case, that
forfeiture conditions relating to a Restricted Share Unit Award shall be waived
in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of any Restricted Share Unit Award.

12 

 

 

7.Certain Provisions Applicable to Awards.

 

(a)          Stand-Alone, Additional, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, or in substitution or exchange for, any other Award or any
award granted under another plan of the Company, any Related Entity, or any
business entity to be acquired by the Company or a Related Entity, or any other
right of a Participant to receive payment from the Company or any Related
Entity. Such additional, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award or
award, the Committee shall require the surrender of such other Award or award in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any Related Entity, in which the value of Shares
subject to the Award is equivalent in value to the cash compensation (for
example, Restricted Share or Restricted Share Units), or in which the exercise
price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Shares
minus the value of the cash compensation surrendered (for example, Options
granted with an exercise price or grant price “discounted” by the amount of the
cash compensation surrendered), provided that any such determination to grant an
Award in lieu of cash compensation must be made in a manner intended to be
exempt from or comply with Section 409A of the Code.

 

(b)          Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee. The term of any Option shall not exceed a
period of ten years (or in the case of an Incentive Stock Option such shorter
term as may be required under Section 422 of the Code); provided, however, that
in the event that on the last day of the term of an Option, other than an
Incentive Stock Option, the exercise of the Option would violate an applicable
federal, state, local, or foreign law, the Committee may, in its sole and
absolute discretion, extend the term of the Option for a period of no more than
thirty (30) days after the date on which the exercise of the Option would no
longer violate an applicable federal, state, local and foreign law, provided
that such extension of the term of the Option would not cause the Option to
violate the requirements of Section 409A of the Code.

 

13 

 

 

(c)          Form and Timing of Payment Under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Shares, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis, provided that any determination to pay in installments or
on a deferred basis shall be made by the Committee at the date of grant. Any
installment or deferral provided for in the preceding sentence shall, however,
subject to the terms of the Plan, be subject to the Company’s compliance with
the provisions of the Sarbanes-Oxley Act of 2002, as amended, the rules and
regulations adopted by the Securities and Exchange Commission thereunder, all
applicable rules of the Listing Market and any other applicable law, and in a
manner intended to be exempt from or otherwise satisfy the requirements of
Section 409A of the Code. Subject to Section 7(e) of this Plan, the settlement
of any Award may be accelerated, and cash paid in lieu of Shares in connection
with such settlement, in the sole discretion of the Committee or upon occurrence
of one or more specified events (in addition to a Change in Control). Any such
settlement shall be at a value determined by the Committee in its sole
discretion, which, without limitation, may in the case of an Option be limited
to the amount if any by which the Fair Market Value of a Share on the settlement
date exceeds the exercise price. Installment or deferred payments may be
required by the Committee (subject to Section 7(e) of this Plan, including the
consent provisions thereof in the case of any deferral of an outstanding Award
not provided for in the original Award Agreement) or permitted at the election
of the Participant on terms and conditions established by the Committee. The
acceleration of the settlement of any Award, and the payment of any Award in
installments or on a deferred basis, all shall be done in a manner that is
intended to be exempt from or otherwise satisfy the requirements of Section 409A
of the Code. The Committee may, without limitation, make provision for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of other amounts in respect of installment or
deferred payments denominated in Shares.

 

(d)          Exemptions from Section 16(b) Liability. It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

 

(e)          Code Section 409A.

 

(i)          The Award Agreement for any Award that the Committee reasonably
determines to constitute a “nonqualified deferred compensation plan” under
Section 409A of the Code (a “Section 409A Plan”), and the provisions of the
Section 409A Plan applicable to that Award, shall be construed in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of any Participant,
may amend any Award Agreement (and the provisions of the Plan applicable
thereto) if and to the extent that the Committee determines that such amendment
is necessary or appropriate to comply with the requirements of Section 409A of
the Code.

 

14 

 

 

(ii)         If any Award constitutes a Section 409A Plan, then the Award shall
be subject to the following additional requirements, if and to the extent
required to comply with Section 409A of the Code: 

 

(A)         Payments under the Section 409A Plan may be made only upon (u) the
Participant’s “separation from service”, (v) the date the Participant becomes
“disabled”, (w) the Participant’s death, (x) a “specified time (or pursuant to a
fixed schedule)” specified in the Award Agreement at the date of the deferral of
such compensation, (y) a “change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets” of the
Company, or (z) the occurrence of an “unforeseeble emergency”;

 

(B)         The time or schedule for any payment of the deferred compensation
may not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;

 

(C)         Any elections with respect to the deferral of such compensation or
the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code; and

 

(D) In the case of any Participant who is a “specified employee”, a distribution
on account of a “separation from service” may not be made before the date which
is six months after the date of the Participant’s “separation from service” (or,
if earlier, the date of the Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.

 

(iii)        Notwithstanding the foregoing, or any provision of this Plan or any
Award Agreement, the Company does not make any representation to any Participant
or Beneficiary that any Awards made pursuant to this Plan are exempt from, or
satisfy, the requirements of, Section 409A of the Code, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A of the Code.

 

8.Change in Control.

 

(a)          Effect of “Change in Control.” If and only to the extent provided
in any employment or other agreement between the Participant and the Company or
any Related Entity, or in any Award Agreement, or to the extent otherwise
determined by the Committee in its sole discretion and without any requirement
that each Participant be treated consistently, upon the occurrence of a “Change
in Control,” as defined in Section 8(b):

 

15 

 

 

(i)          Any Option that was not previously vested and exercisable as of the
time of the Change in Control, shall become immediately vested and exercisable,
subject to applicable restrictions set forth in Section 9(a) hereof.

 

(ii)         Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Share Award, Restricted Share Unit Award or an Other
Share-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 9(a) hereof.

 

(iii)        Notwithstanding the foregoing or any provision in any Award
Agreement to the contrary, and unless the Committee otherwise determines in a
specific instance, or as is provided in any employment or other agreement
between the Participant and the Company or any Related Entity, each outstanding
Option, Restricted Share Award or Restricted Share Unit Award shall not be
accelerated as described in Section 8(a)(i), (ii) and (iii), if either (A) the
Company is the surviving entity in the Change in Control and the Option,
Restricted Share Award or Restricted Share Unit Award continues to be
outstanding after the Change in Control on substantially the same terms and
conditions as were applicable immediately prior to the Change in Control or (B)
the successor company or its parent company assumes or substitutes for the
applicable Award, as determined in accordance with Section 9(c)(ii) hereof.
Notwithstanding the foregoing, if and only to the extent provided in an Award
Agreement and on such terms and conditions as may be set forth in an Award
Agreement, in the event a Participant’s employment is terminated without Cause
by the Company or any Related Entity or by such successor company or by the
Participant for Good Reason within 24 months following such Change in Control,
each Award held by such Participant at the time of the Change in Control shall
be accelerated as described in Sections 8(a)(i), (ii) and (iii) above.

 

(b)          Definition of “Change in Control”. Unless otherwise specified in
any employment or other agreement for services between the Participant and the
Company or any Related Entity, or in an Award Agreement, a “Change in Control”
shall mean the occurrence of any of the following:

 

(i)          The acquisition by any Person of Beneficial Ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the value of then outstanding equity securities of
the Company (the “Outstanding Company Shares”) or (B) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
Section 8(b), the following acquisitions shall not constitute or result in a
Change in Control: (v) any acquisition directly from the Company; (w) any
acquisition by the Company; (x) any acquisition by any Person that as of the
Effective Date owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Related Entity; or (z) any acquisition by any
entity pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (iii) below; or

 

16 

 

 

(ii)         During any period of two (2) consecutive years (not including any
period prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)        Consummation of (A) a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving (x) the Company or
(y) any of its Related Entities, but in the case of this clause (y) only if
equity securities of the Company are issued or issuable in connection with the
transaction (each of the events referred to in this clause (A) being hereinafter
referred to as a “Business Reorganization”), or (B) a sale or other disposition
of all or substantially all of the assets of the Company, or the acquisition of
assets or equity of another entity by the Company or any of its Related Entities
(each an “Asset Sale”), in each case, unless, following such Business
Reorganization or Asset Sale, (1) all or substantially all of the individuals
and entities who were the Beneficial Owners, respectively, of the Outstanding
Company Shares and Outstanding Company Voting Securities immediately prior to
such Business Reorganization or Asset Sale beneficially own, directly or
indirectly, more than fifty percent (50%) of the value of the then outstanding
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or comparable governing body of an entity that does not have such a
board), as the case may be, of the entity resulting from such Business
Reorganization or Asset Sale (including, without limitation, an entity which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to such Business Reorganization or Asset Sale, of the
Outstanding Company Shares and Outstanding Company Voting Securities, as the
case may be (excluding any outstanding equity or voting securities of the
Continuing Entity that such Beneficial Owners hold immediately following the
consummation of the Business Reorganization or Asset Sale as a result of their
ownership, prior to such consummation, of equity or voting securities of any
company or other entity involved in or forming part of such Business
Reorganization or Asset Sale other than the Company), (2) no Person (excluding
any employee benefit plan (or related trust) of the Company or any Continuing
Entity or any entity controlled by the Continuing Entity or any Person that as
of the Effective Date owns Beneficial Ownership of a Controlling Interest)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
value of the then outstanding equity securities of the Continuing Entity or the
combined voting power of the then outstanding voting securities of the
Continuing Entity except to the extent that such ownership existed prior to the
Business Reorganization or Asset Sale and (3) at least a majority of the members
of the Board of Directors or other governing body of the Continuing Entity were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Reorganization or Asset Sale; or

 

17 

 

 

(iv)        Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

9.General Provisions.

 

(a)          Compliance With Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Committee, postpone the issuance
or delivery of Shares or payment of other benefits under any Award until
completion of such registration or qualification of such Shares or other
required action under any federal or state law, rule or regulation, listing or
other required action with respect to the Listing Market, or compliance with any
other obligation of the Company, as the Committee may consider appropriate, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions as it may
consider appropriate in connection with the issuance or delivery of Shares or
payment of other benefits in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations.

 

(b)          Limits on Transferability; Beneficiaries. No Award or other right
or interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent such transfers are permitted by the Committee
pursuant to the express terms of an Award Agreement (subject to any terms and
conditions which the Committee may impose thereon), are by gift or pursuant to a
domestic relations order, and are to a “Permitted Assignee” that is a
permissible transferee under the applicable rules of the Securities and Exchange
Commission for registration of securities on a Form S-8 registration statement.
For this purpose, a Permitted Assignee shall mean (i) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) a trust for the benefit
of one or more of the Participant or the persons referred to in clause (i),
(iii) a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clauses (i) and (ii) are the only
partners, members or shareholders, or (iv) a foundation in which any person or
entity designated in clauses (i), (ii) or (iii) above control the management of
assets. A Beneficiary, transferee, or other person claiming any rights under the
Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

18 

 

 

(c)Adjustments.

 

(i)          Adjustments to Awards. In the event that any extraordinary dividend
or other distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer, then the
Committee shall, in such manner as it may deem appropriate and equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 4 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price or purchase
price relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (E) any other aspect of any
Award that the Committee determines to be appropriate in order to prevent the
reduction or enlargement of benefits under any Award.

 

(ii)         Adjustments in Case of Certain Transactions. In the event of any
merger, consolidation or other reorganization in which the Company does not
survive, or in the event of any Change in Control (and subject to the provisions
of Section 8 of this Plan relating to the vesting of Awards in the event of any
Change in Control), any outstanding Awards may be dealt with in accordance with
any of the following approaches, without the requirement of obtaining any
consent or agreement of a Participant as such, as determined by the agreement
effectuating the transaction or, if and to the extent not so determined, as
determined by the Committee: (A) the continuation of the outstanding Awards by
the Company, if the Company is a surviving entity, (B) the assumption or
substitution for, as those terms are defined below, the outstanding Awards by
the surviving entity or its parent or subsidiary, (C) full exercisability or
vesting and accelerated expiration of the outstanding Awards, or (D) settlement
of the value of the outstanding Awards in cash or cash equivalents or other
property followed by cancellation of such Awards (which value, in the case of
Options, shall be measured by the amount, if any, by which the Fair Market Value
of a Share exceeds the exercise or grant price of the Option as of the effective
date of the transaction). For the purposes of this Plan, an Option, Restricted
Share Award, Restricted Share Unit Award, or Other Share-Based Award shall be
considered assumed or substituted for if following the applicable transaction
the Award confers the right to purchase or receive, for each Share subject to
the Option, Restricted Share Award, Restricted Share Unit Award, or Other
Share-Based Award immediately prior to the applicable transaction, on
substantially the same vesting and other terms and conditions as were applicable
to the Award immediately prior to the applicable transaction, the consideration
(whether stock, cash or other securities or property) received in the applicable
transaction by holders of Shares for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
applicable transaction is not solely common stock of the successor company or
its parent or subsidiary, the Committee may, with the consent of the successor
company or its parent or subsidiary, provide that the consideration to be
received upon the exercise or vesting of an Option, Restricted Share Award,
Restricted Share Unit Award, or Other Share-Based Award, for each Share subject
thereto, will be solely common stock of the successor company or its parent or
subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the applicable transaction. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. The Committee shall give written notice of any proposed
transaction referred to in this Section 9(c)(ii) a reasonable period of time
prior to the closing date for such transaction (which notice may be given either
before or after the approval of such transaction), in order that Participants
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise any Awards that are then exercisable
(including any Awards that may become exercisable upon the closing date of such
transaction). A Participant may condition his or her exercise of any Awards upon
the consummation of the transaction.

 

19 

 

 

(iii)        Other Adjustments. The Committee (and the Board if and only to the
extent such authority is not required to be exercised by the Committee to comply
with Section 162(m) of the Code) is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards (including Awards
subject to satisfaction of performance goals, or performance goals and
conditions relating thereto) in recognition of unusual or nonrecurring events
(including, without limitation, acquisitions and dispositions of businesses and
assets) affecting the Company, any Related Entity or any business unit, or the
financial statements of the Company or any Related Entity, or in response to
changes in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any Related Entity or business unit
thereof, performance of comparable organizations, economic and business
conditions, and any other circumstances deemed relevant; provided that no such
adjustment shall be authorized or made if and to the extent that such authority
or the making of such adjustment would cause Options granted under the Plan to
Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and the
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.

 

(d)          Award Agreements. Each Award Agreement shall either be (a) in
writing in a form approved by the Committee and executed by the Company by an
officer duly authorized to act on its behalf, or (b) an electronic notice in a
form approved by the Committee and recorded by the Company (or its designee) in
an electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Committee may provide; in each case and if required by
the Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

 

(e)          Taxes. The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to a Participant, amounts of withholding and other taxes due or potentially
payable in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company or any
Related Entity and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee. The amount of withholding tax paid with respect to
an Award by the withholding of Shares otherwise deliverable pursuant to the
Award or by delivering Shares already owned shall not exceed the maximum
statutory withholding required with respect to that Award (or such other limit
as the Committee shall impose, including without limitation, any limit imposed
to avoid or limit any financial accounting expense relating to the Award).

 

20 

 

 

(f)          Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue or terminate the Plan, or the Committee’s authority to
grant Awards under the Plan, without the consent of shareholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company’s shareholders not later than the annual
meeting next following such Board action if such shareholder approval is
required by any applicable law or regulation (including, without limitation,
Rule 16b-3 or Code Section 162(m)) or the rules of the Listing Market, and the
Board may otherwise, in its discretion, determine to submit other such changes
to the Plan to shareholders for approval; provided that, except as otherwise
permitted by the Plan or Award Agreement, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under the terms of any previously granted and outstanding
Award. The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
Agreement relating thereto, except as otherwise provided in the Plan; provided
that, except as otherwise permitted by the Plan or Award Agreement, without the
consent of an affected Participant, no such Committee or the Board action may
materially and adversely affect the rights of such Participant under terms of
such Award. For the avoidance of doubt, and notwithstanding any other terms of
this Plan to the contrary, the terms of the Initial Plan shall continue to apply
to any Awards granted under the Initial Plan prior to the Effective Date of
Restated Plan only if and to the extent required to comply with this Section
9(f) of the Plan.

 

(g)          Clawback of Benefits.. (i)          The Company may (A) cause the
cancellation of any Award, (B) require reimbursement of any Award by a
Participant or Beneficiary, and (C) effect any other right of recoupment of
equity or other compensation provided under this Plan or otherwise in accordance
with any Company policies that currently exist or that may from time to time be
adopted or modified in the future by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, a Participant may be required to repay to the
Company certain previously paid compensation, whether provided under this Plan
or an Award Agreement or otherwise, in accordance with any Clawback Policy. By
accepting an Award, a Participant is also agreeing to be bound by any existing
or future Clawback Policy adopted by the Company, or any amendments that may
from time to time be made to the Clawback Policy in the future by the Company in
its discretion (including without limitation any Clawback Policy adopted or
amended to comply with applicable laws or stock exchange requirements) and is
further agreeing that all of the Participant’s Award Agreements may be
unilaterally amended by the Company, without the Participant’s consent, to the
extent that the Company in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.

 

21 

 

 

(ii)         If the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Related Entity or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Related Entity, as determined by the Committee in its sole discretion, then
(i) any outstanding, vested or unvested, earned or unearned portion of the Award
may, at the Committee’s discretion, be canceled and (ii) the Committee, in its
discretion, may require the Participant or other person to whom any payment has
been made or Shares or other property have been transferred in connection with
the Award to forfeit and pay over to the Company, on demand, all or any portion
of the gain (whether or not taxable) realized upon the exercise of any Option
and the value realized (whether or not taxable) on the vesting or payment of any
other Award during the time period specified in the Award Agreement or otherwise
specified by the Committee.

 

(h)          Limitation on Rights Conferred Under Plan. Neither the Plan nor any
action taken hereunder or under any Award shall be construed as (i) giving any
Eligible Person or Participant the right to continue as an Eligible Person or
Participant or in the employ or service of the Company or a Related Entity;
(ii) interfering in any way with the right of the Company or a Related Entity to
terminate any Eligible Person’s or Participant’s Continuous Service at any time,
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and Employees,
or (iv) conferring on a Participant any of the rights of a shareholder of the
Company or any Related Entity including, without limitation, any right to
receive dividends or distributions, any right to vote or act by written consent,
any right to attend meetings of shareholders or any right to receive any
information concerning the Company’s or any Related Entity’s business, financial
condition, results of operation or prospects, unless and until such time as the
Participant is duly issued Shares on the books of the Company or any Related
Entity in accordance with the terms of an Award. None of the Company, its
officers or its directors shall have any fiduciary obligation to the Participant
with respect to any Awards unless and until the Participant is duly issued
Shares pursuant to the Award on the books of the Company in accordance with the
terms of an Award. Neither the Company, nor any Related Entity, nor any of their
respective officers, directors, representatives or agents is granting any rights
under the Plan to the Participant whatsoever, oral or written, express or
implied, other than those rights expressly set forth in this Plan or the Award
Agreement.

 

(i)          Unfunded Status of Awards; Creation of Trusts. The Plan is intended
to constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company or Related Entity that issues the Award;
provided that the Committee may authorize the creation of trusts and deposit
therein cash, Shares, other Awards or other property, or make other arrangements
to meet the obligations of the Company or Related Entity under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

22 

 

 

(j)          Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Section 162(m) of the Code.

 

(k)          Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash or other consideration, the
Participant shall be repaid the amount of such cash or other consideration. No
fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash, other Awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

(l)          Governing Law. Except as otherwise provided in any Award Agreement,
the validity, construction and effect of the Plan, any rules and regulations
under the Plan, and any Award Agreement shall be determined in accordance with
the laws of British Columbia without giving effect to principles of conflict of
laws, and other applicable laws.

 

(m)          Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of any countries in which the Company or its
Related Entities may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan.

 

(n)          Plan Effective Date and Shareholder Approval; Termination of Plan.
The Plan initially became effective on the Effective Date. The Plan, as amended
and restated herein, shall become effective on the Effective Date of Restated
Plan, subject to subsequent approval, within 12 months of its adoption by the
Board, by shareholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements of Code Sections 162(m)
(if applicable) and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable requirements under the rules of any stock exchange or automated
quotation system on which the Shares may be listed or quoted, and other laws,
regulations, and obligations of the Company applicable to the Plan. Awards may
be granted subject to shareholder approval, but may not be exercised or
otherwise settled in the event the shareholder approval is not obtained. The
Plan shall terminate at the earliest of (a) such time as no Shares remain
available for issuance under the Plan, (b) termination of this Plan by the
Board, or (c) the tenth anniversary of the Effective Date of Restated Plan.
Awards outstanding upon expiration of the Plan shall remain in effect until they
have been exercised or terminated, or have expired.

 

(o)          Construction and Interpretation. Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender. Headings of Articles and Sections hereof are inserted for
convenience and reference and constitute no part of the Plan.

 

(p)          Severability. If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

23 

 